PER CURIAM.
A claim of vindictive sentencing cannot be raised by a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). See Morales v. State, 909 So.2d 478 (Fla. 3d DCA 2005); Taylor v. State, 897 So.2d 495 (Fla. 3d DCA 2005). Treating the motion as a motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850, and assuming no procedural bar, the transcript excerpts cited by defendant-appellant Miller do not amount to vindictive sentencing within the meaning of Wilson v. State, 845 So.2d 142, 156 (Fla.2003).
Affirmed.